Ladd, J. —
*1601 *159I. While persons on the faith of another’s word alone, every day sign contracts without reading them, the law has ever adjudged this such indifference as will preclude a remedy in event of deception. This is on the ground that, having the full means of knowledge and of determination, they nevertheless rely upon the representations of *160another having no better facilities for knowing, without themselves exercising the means open for ascertaining the truth. McCormack v. Molburg, 43 Iowa, 562; McKinney v. Herrick, 66 Iowa, 414; Wallace v. Railway Co., 67 Iowa, 547; Roundy v. Kent, 75 Iowa, 665; Jenkins v. Coal Co., 82 Iowa, 618; Railway v. Cox, 76 Iowa, 306. It may be conceded that the contract in handwriting had been read by William Newman, and that the printed guaranty, including the clause allowing the Bonnot Company to retain title until paid, was added to that by being pasted on the duplicate copies in typewriting, which . were subsequently signed, and also that I. A. Ebersole did •not read that portion of it to the Newmans. But when William was about to attach the firm name to the duplicates so prepared, he noticed the printed portion, and upon inquiry, was told by Ebersole it was simply a guaranty of the Bonnot Company. Knowing this had not been read, and without himself reading the printed portion, he signed the contracts 'in duplicate. Though able to read, and having the opportunity to do so, he chose to rely on the statement of Ebersole. No artifice whatever was employed to deceive. If the printed portion was added without previous understanding, and Ebersole omitted to read it, this was known to William Newman, who nevertheless neglected to read it for himself, and, if wronged, it is the result of his own folly. It should bo added that Ebersole denies misrepresenting the terms of the contract, and insists that it was prepared precisely as agreed. We have found it unnecessary, however, to consider this phase of’the case.
2 II. That the record is such as to demand a hearing-on the merits appears from McGillvray v. Case, 107 Iowa, 17, No notice of appeal was served on E. K. Ebersole against whom judgment was entered by default. That none was required in order to confer jurisdiction’is well settled. Moore v. Held, 73 Iowa, 540; Payne v. Raubinek, 82 Iowa, 589. — Reversed.